Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 6, 2017

                                       No. 04-17-00638-CV

                            SWIFT ENERGY OPERATING, LLC,
                                      Appellant

                                                 v.

              REGENCY FILED SERVICES, LLC, Regency Energy Partnersxs,
                                 Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
                              Trial Court No. M-14-0029-CV-C
                         Honorable Janna K. Whatley, Judge Presiding


                                          ORDER

        The clerk’s record was due on October 26, 2017. On November 2, 2017, the trial court
clerk filed a notification of late clerk’s record, stating that the clerk’s record has not been filed
because appellant has failed to file a designation of record.

        Texas Rule of Appellate Procedure 35.3(a) states that the trial court clerk is responsible
for preparing, certifying, and timely filing the clerk’s record if:

       (1)     a notice of appeal has been filed; and

       (2)     the party responsible for paying for the preparation of the clerk’s
               record has paid the clerk’s fee, has made satisfactory arrangements
               to pay the fee, or is entitled to appeal without paying the fee.

TEX. R. APP. P. 35.3(a). Appellant has filed a notice of appeal. Further, the trial court clerk has
not claimed that appellant is not entitled to proceed without paying the fee. Thus, pursuant to
Rule 35.3(a), the trial court clerk is responsible for preparing, certifying, and timely filing the
clerk’s record.

         Rule 34.5(a) lists the documents to be included in the clerk’s record “[u]nless the parties
designate the filings in the appellate record by agreement under Rule 34.2.” TEX. R. APP. P. 34.5.
In civil cases, the documents to be included are the following:
       (1)    all pleadings on which the trial was held;

       (2)    the court’s docket sheet,

       (3)    the court’s charge and the jury’s verdict, or the court’s findings of
              fact and conclusions of law;

       (4)    the court’s judgment or other order that is being appealed;

       (5)    any request for findings of fact and conclusions of law, any post-
              judgment motion, and the court’s order on the motion;

       (6)    the notice of appeal;

       (7)    any formal bill of exception;

       (8)    any request for a reporter’s record, including any statement of
              points or issues under Texas Rule of Appellate Procedure 34.6(c);

       (9)    any request for preparation of the clerk’s record;

       (10)   a certified bill of costs including the cost of preparing the clerk’s
              record, showing credits for payments made; and

       (11)   any filing that a party designates to have included in the record.

Thus, appellant is not required to file a designation of materials to be included in the clerk’s
record. See TEX. R. APP. P. 35.3(a); 34.5(a).

       We, therefore, ORDER the trial court clerk to file the clerk’s record on or before
November 27, 2017. In preparing the clerk’s record, the trial court clerk is ORDERED to
follow Texas Rule of Appellate Procedure 34.5(a).




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court